Citation Nr: 1214021	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  03-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 8, 1963, to March 20, 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2002 and January 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2005, the appellant testified at a Board hearing at the RO.  In December 2005, the Board remanded the matter for additional evidentiary development.  

In a December 2009 decision, the Board denied service connection for a sinus disorder and a back disorder.  The remaining issues on appeal-entitlement to service connection for PTSD and whether new and material evidence has been received to reopen previously denied claims of service connection for a right knee disability and a bilateral foot disorder - were remanded to the RO for due process considerations.  

As set forth below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In a March 2012 letter, the appellant was advised that he was entitled to an additional Board hearing as the Veterans Law Judge who had conducted the September 2005 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011) (providing that the Veterans Law Judge who conducts a hearing in a claim must participate in making the final determination of the claim).  Later that month, the appellant responded that he wished to appear at another hearing before a Veterans Law Judge at the RO.

Because Travel Board hearings are scheduled by the RO, a remand of this matter is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2011).  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with applicable procedures, for a personal hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2011).

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


